Roe, C.J. This cause coming on to be heard on the stipulation of the parties hereto, the Court having reviewed the matter and having been fully advised in the premises; It is hereby ordered that the stipulation of the parties be, and the same hereby is, entered and Claimant is herewith awarded the sum of one hundred seventy-five thousand ($175,000.00) dollars in full and complete satisfaction of all claims which are the subject of the instant cause. It is further ordered that any and all claims which the Claimant had, has, or may have against the architects Lowenberg & Lowenberg, their agents and employees, are hereby assigned and subrogated to the Respondent, State of Illinois.